Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of the average weight average molecular weight from between about 45 kDa and about 50 kDa in the reply filed on 8/21/20 is acknowledged.
Claims 48-50, 63-68 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/21/20.

Priority
The earliest effective U.S. filing date afforded the instantly claimed invention has been determined to be 9/30/14, the filing date of the parent application 14/503,021, to which this application claims priority via its status as a continuation (CON) of 14/503,021.  
Applicants' claim for the benefit of a prior-filed application under 35 U.S.C. § 119(e) is acknowledged.  In order to receive the benefit of an earlier filing date under 119(e), the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the provisional application(s)).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. § 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosures of prior-filed provisional Application Nos. 61/884,820 (filed Sep. 30, 2013), 62/000,928 (filed May 20, 2014), and 62/036,450 (filed Aug. 12, 2014) fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. § 112 for one or more claims of this application.  Instant claim 46 recites "a polydispersity of between 1 and about 5".  The above referenced provisional applications do not provide support for at least this limitation.  Therefore, the full 
In addition, dependent claim 51, depending from claim 46 and claiming the SFF have a polydispersity between 1 and about 1.5, lacks support in Application No. 61/884,820 (filed Sep. 30, 2013), where the only polydispersity demonstrated was about 2.2 to 2.3 and no ranges were stated in the specification, in Application No. 62/000,928 (filed May 20, 2014), where in Figures 69-71 polydispersities of 1.63 to 3.4 were exemplified for different MW examples and no ranges were stated in the specification – see page 22, lines 15-24, and 62/036,450 (filed Aug. 12, 2014), where similar language of the referenced page 22 lines are found on page 24, lines 3-13.
In addition, claims 52, 53 and 55, each independently depending from claim 46 and claiming the SFF have a polydispersity between about 1.5 and about 2.0, between about 1.5 and 3.0, and between about 2.5 and 3.0, respectively, lack support in Application No. 61/884,820 (filed Sep. 30, 2013), where the only polydispersity demonstrated was about 2.2 to 2.3 and no ranges were stated in the specification.  For these claims the earliest support is found implicitly in Application No. 62/000,928, filed May 20, 2014.

Status of the Claims
Claims 1-45, 47-51, and 63-69 are cancelled 
Claims 46, 52-62 are pending.  
Claims 46, 52-62 are examined on the merits.    
Claims 46, 52-62 are rejected.
Claims 46 and 58 are objected to.

Information Disclosure Statement
The Examiner has considered the references provided in the 2/22/21, 6/30/21, 8/17/21 and 12/2/21 Information Disclosure Statements, and provides a signed and dated copy of each herewith.
Claim Objections
Claim 46 is objected to because of the following informalities:  in line 1 “selected from” is not proper because only one average weight average molecular weight range is presently claimed.  Appropriate correction is required.
Claim 58 is objected to because of the following informalities:  in line 2 there is a comma after “prior to gelation” that does not appear to be needed, the examiner noting that after “the composition” in line 2 the comma is shown as having been deleted.  Appropriate correction is required.

Improper Markush Grouping
Response to Arguments
Applicant’s arguments, see page 4, filed 6/30/31, with respect to the improper Markush group rejection of claim 46 have been fully considered and are persuasive.  The improper Markush group rejection of claim 46 has been withdrawn. 

Claim Rejections - 35 USC § 112(a) or (pre-AIA ), § 112 (1st Paragraph)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description

	Claims 46, 52-62 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plan for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566.  The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office (PTO) Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.I "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter alia, "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106).  
Applicant is alerted that "a sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus." AriadPharms., Inc. v. EliLilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  A "generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented species sufficient to support a claim to a genus."  Id. at 1349.  “[M]erely drawing a fence around a perceived genus is not a description of the genus.”  AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300 (Fed. Cir. 2014).  “One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus.”  Id.  “Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus.”  Id.
In the instant case, claim 46 as amended now has no requirement for polydispersity of the single range of silk fibroin fragments claimed in the composition, between about 45 kDa and about 50 kDa average weight average molecular weight (AWAMW).  Claim 46 also adds the functional requirement, 
Although the specification at para 142 of the corresponding PGPUB 20190070088 broadly states, “A unique feature of the SPF compositions of the present disclosure are shelf stability (they will not slowly or spontaneously gel when stored in an aqueous solution and there is no aggregation of fragments and therefore no increase in molecular weight over time), from 10 days to 3 years depending on storage conditions, percent silk, and number of shipments and shipment conditions,” there is no demonstration of this in the application as filed for compositions comprising silk fibroin fragments in the claimed particular AWAMW range of silk fibroin fragments, this range as claimed also encompassing a wide genus of possible particle distributions not bound by any polydispersity limitation.   Nor does claim 46 contain any limitations pertaining to this functional requirement that indicate under what conditions the claimed compositions comprising a representative number of species of silk fibroin fragments in this particular weight range of silk fibroin fragments would meet the functional requirement.  The quotation from para 142 itself indicates that this “shelf stability” of not gelling, etc., depends on multiple factors including storage conditions (presumably and reasonably including temperature) and percent silk. Other factors, such as pH, and additives, also would be expected to affect the claimed functional result limitation, as clearly indicated by Example 2, Table, 19, and Example 6, as well as other examples, albeit in these examples not explicitly for the claimed AWAMW range (many examples do not indicate the AWAMW of the silk fibroin fragments, whereas other examples, e.g., 12-15, 18, 19, use 25 kDa fragment size).
Additionally, Rockwood et al., Nat Protoc. 2011 Sep 22 6(10), 40 pages, at page 23, regarding a 7 to 8% silk solution from native silk cocoons that was prepared by boil                                                                                                                                                                                                        ing the cocoons in sodium carbonate for 30 minutes, rinsing, treating with LiBr, dialysis and centrifugation, per preceding pages, teaches that “The silk solution can be stored at 4°C for at least a month. Depending on the purity, stored silk will eventually gel but gelation times will vary.”  Although Rockwood does not teach the AWAMW of these silk fibroin fragments, and based on comparing Rockwood’s processing to the processing in the instant application Rockwood’s silk fibroin fragments likely have higher AWAMW than those claimed, Rockwood strongly suggests that many silk fragments solutions stored at 4 degrees C will not gelate within 10 days (Applicant’s own data also supporting this, see for example Table 19, comparing samples 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.")  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of claim 46 and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
As to claim 52, there is no data or teaching or guidance to indicate possession of the claim 46 composition comprising the claimed AWAMW silk fibroin fragments in the claim 52 polydispersity range, nor as above what provides the functional limitations for the composition that additionally has this polydispersity range limitation.
As to claims 53-55, the only polydispersity values for SF fragments falling within the elected WAMW range of about 45 to about 50 kDa in tables 2-16 range from 2.42 to 2.87, and there are no examples, guidance, or teachings to support possession of polydispersity as low as 1.5 for claim 53,  nor is there data or teaching or guidance to indicate possession of the claimed functional limitation not having any boundaries of conditions under which the functional limitation occurs.
Claims 55-62 also are rejected on the same basis as claim 46, the additional respective limitations of these claims not overcoming the bases for lack of possession of claim 46 as set forth above.

Response to Arguments
Applicant's arguments filed 6/30/21 have been fully considered but they are not persuasive. 
Applicant, page 5, merely states claim 46 has been amended to remove the polydispersity limitation.  However, this expands the polydispersity of what is claimed by such deletion.


Claim Rejections - 35 USC § 112(b) or (pre-AIA ) 35 USC § 112 (2nd Par.)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 58 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 58 is stated to be directed to “A gel comprising the composition of claim 46, wherein the composition prior to gelation, is a solution which does not spontaneously or gradually gelate and does not visibly change in color or turbidity when in the solution for at least 10 days.” Claim 46’s composition per its last two lines does not spontaneously or gradually gelate and does not visibly change in color or turbidity when in the solution for at least 10 days.  It is unclear how claim 58’s gel can comprise claim 46’s composition which when in an aqueous solution does not gelate for at least 10 days.  The metes and bounds are unclear overall.  If Applicant is trying to claim a gel that forms after 10 days from a particular composition under particular conditions or a range of conditions, that is not captured in instant claim 58.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 6/30/21, and amendment of claim 46 to remove “about” in front of “0.01%, with respect to the rejection(s) of claim(s) 46, 47, 51-62, and 69 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of amendments to claim 58
Claim Rejections - 35 USC § 102/103
Response to Arguments
Applicant’s arguments, see page 6, filed 6/30/21, and claim amendments, with respect to the rejection of claims 46 and 56 as anticipated or obvious over Kim et al., Jl. Health Sci, 51(3) 317-324 (2005) have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) anticipation or, in the alternative, the 35 U.S.C. 103 obviousness rejection of claims 46 and 56 over Kim et al., Jl. Health Sci, 51(3) 317-324 (2005) has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

1.	Claims 46, 56 and 58 are rejected under 35 U.S.C. 103(a) as being unpatentable over TSUBOUCHI (U.S. 2004/0219630; Pub. Dec. 30, 2004) in view of ALTMAN (U.S. 2004/0224406; Pub. Nov. 11, 2004), as evidenced by Rockwood et al., Nat Protoc. 2011 Sep 22 6(10), 40 pages. 
Claim 46 is directed to a composition comprising silk fibroin fragments (SFFs) having an average weight average molecular weight (AWAMW) selected from ten ranges, the lowest between about 1 kDa 
Regarding claim 46, Tsubouchi discloses silk protein compositions for medical and cosmetic applications (title; abstract).  Tsubouchi teaches that the weight average molecular weight of the silk protein is 10-200 kDa (abstract; pars. [0079], [0086]-[0087], [0150]; claims 1, 9).  Specifically, Tsubouchi embodies a composition having a MW of 45 kDa (Test Sample 4, Table 1; paragraph 356), falling within both the claim 46 AWAMW range and the elected species range.  Tsubouchi teaches that aggregation and gel formation do not occur with MW of the claimed size range (pars. 26-32).  Tsubouchi teaches aqueous solutions (abstract; pars. 7, 76, 87, 196; claims 1, 8), so these are homogenous, and also a gel product, par. 9.  Tsubouchi teaches both lithium bromide and sodium carbonate as treatment agents (pars. 167, 185; Example 5), but recognizes the desirability of separating low MW cleavage agents from the processed silk proteins (e.g. by dialysis) (pars. 114, 194, 233, 234, 237).  Tsubouchi also teaches a 3 step process that involves solublilizing fibroin, cleaving peptide bonds by an enzyme, hydroxylamine or dilute acid, and then subjecting the resultant aqueous solution “to a desalting process to purify” (pars. 89-92, 229-233).  Tsubouchi also teaches variations in the process step sequences (pars. 235-238), stating in par. 237, “Whatever the cleavage agent may be, it is required for the salt, the cleavage agent (diluted acid or NH20H) or the like to be removed by dialysis or the like after the cleavage. In the case where the cleavage agent is an enzyme, it is preferred to inactivate the enzyme.”  Tsubouchi also teaches that in the 
While Tsubouchi clearly teaches processes to remove sericin and organic and inorganic impurities, Tsubouchi does not explicitly state the resultant concentration of sericin. Therefore an additional relevant reference is applied.
Altman discloses immunoneutral silk compositions (title; abstract), which are purified to eliminate immunogenic components such as sericin (abstract; pars. 6, 135; claims 1-7).  Claims 6 and 7 of Altman explicitly claim sericin-extracted fibroin fibers include less than 10% sericin by weight and less than 1% sericin by weight, respectively for the fibroin fibers in its claimed fabric.   
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to prepare the compositions of Tsubouchi with no sericin or only low amounts (i.e. less than 10%) thereof, including in a composition which in solution would not gelate or change in color or turbidity within 10 days.  One would have been motivated to do so since Altman, Abstract, pars. 6, 18, 19, teaches sericin is immunogenic and teaches methods that result in its removal, so that for medical and cosmetic applications of SFFs removal of sericin (as well as any other contaminant) would be considered advantageous by anyone of skill in the art to avoid problems inherent to the use of immunogenic components in medical and cosmetic applications.  Based on this knowledge of immunogenicity taught by Altman, and also Altman claims 5-7 in which Altman’s sericin-extracted fibroin fibers sequentially comprise less than 20%, less than 10%, and less than 1%, sericin, one skilled in the art would be motivated to modify the methods of Tsubouchi as may be needed to reduce, or to further reduce, the sericin content, including to the about 0.01% (w/w) to about 10% (w/w) sericin range of claim 46.
Accordingly, claim 46 would have been obvious.
Regarding claim 56, wherein the composition is substantially homogenous, and claim 57, wherein the composition is an aqueous solution, Tsubouchi, pars. 76, 88, teaches an aqueous solution, which is presumed homogenous – not being a colloid, etc., so claims 56 and 57 would have been obvious in view of the teachings of the combined references.  Aqueous solutions are common forms of SFFs as taught by 
Claim 58 is interpreted to be directed to a gel formed from a solution of silk fibroin fragments having an AWAMW between about 45 and 50 kDa, where that solution did not gelate or change in color or turbidity for at least 10 days.  Tsubouchi teaches a gel product, par. 9, teaches silk fibroin fragments having an AWAMW between about 45 and 50 kDa and solutions thereof, and as evidenced by Rockwood one skilled in the art would understand that lower temperature storage would reasonably maintain such solution ‘stable’ – not gelling, (additionally including at lower concentrations), so claim 58 would have been obvious.  Gels are common forms of SFFs as taught by Tsubouchi and also by Rockwood, and there would have been a reasonable expectation of success when combining methods as set forth and taught by the references to ultimately produce a gel as claimed in claim 58.

Response to Arguments
Applicant's arguments filed 6/30/21 have been fully considered but they are not persuasive. 
First, Applicant has substantially amended claim 46 by removing a polydispersity range, thereby broadening the scope of the claimed subject matter.
Applicant, pages 7-8, argues against Tsubouchi arguing a different objective, however the instant inclusion of Rockwood as an evidentiary reference supports that one skilled in the art would understand the teachings of Tsubouchi, with those of Rockwood, to include an objective to maintain a solution of silk fibroin fragments in a stable form without gelling, such as by maintaining at a lower temperature (which Applicant’s own data also shows).
The arguments against inherency, pages 8-9, are moot as this basis has been removed as it is no longer needed given the claim amendments and prior art combinations.
This response also applies to revised rejections of claims 52-54, below, which were subdivided apart based on claim 46 amendments.

2.	Claims 59-62 are rejected under 35 U.S.C. 103(a) as being unpatentable over TSUBOUCHI (U.S. 2004/0219630; Pub. Dec. 30, 2004) in view of ALTMAN (U.S. 2004/0224406; Pub. Nov. 11, 2004), as evidenced by Rockwood et al., Nat Protoc. 2011 Sep 22 6(10), 40 pages, as applied above to claim 46, and further in view of US Publication No. 20040161435, Shyam Gupta (“Gupta”).  
The instant claims further limit the composition of claim 46 by claiming a cosmetic composition form, such as “serum” for claim 59 and “skin peel” for claim 60, or listing ingredients often found in cosmetic formulations as in claim 61, or specifying that the composition of claim 46 further comprises hyaluronic acid, as in claim 62.
Tsubouchi and Altman in view of Rockwood are applied to claims 46, 56 and 58 above.
Regarding claims 59-62, Tsubouchi teaches that SFFs are used in cosmetic compositions, e.g. pars. 2, 5, 9, 13, 29, 32, 76, but does not explicitly teach the forms claimed in claims 59 and 60, nor additives such as hyaluronic acid listed in claim 59 and specified in claim 60.
Regarding claim 59, neither Tsubouchi nor Altman explicitly teach a serum composition.  “Serum” as used in claim 59 is understood to be a cosmetic composition rather than a biological serum, this based on the disclosure of the instant specification, see paragraph 4.  
Gupta teaches cosmetic face mask compositions, clearly in the same cosmetic compositions field as products taught by Tsubouchi, and teaches that its compositions may include silk fibers, claims 1 and 4, and also teaches that among the forms of cosmetic compositions is a serum, claim 5 and par. 61. 
It would have been obvious to formulate a cosmetic formulation in the form of a serum using the silk fibroin fragments produced by Tsubouchi because Tsubouchi teaches cosmetic applications/form for such silk fibroin, pars. 2, 5, 9, 13, 29, 32, 76, and because a serum is merely another form of a cosmetic product which Gupta teaches includes silk fibers, claims 1, 4, 5 and par. 61.  Modifying Tsubouchi’s cosmetic forms comprising SFFs by formulating a cosmetic serum would have been motivated by a commercial interest to expand the cosmetic applications and products of SFFs, and would have had a reasonable expectation of success given the formulation of SFF in other cosmetic forms given the excellent characteristics taught by Tsubouchi for its SFFs, pars 75 and 76. Accordingly, claim 59 would have been obvious.
Regarding claim 60, neither Tsubouchi nor Altman teach a skin peel composition.  
Gupta teaches peel-off masks, including exfoliating masks, Abstract, so formulating and preparing a cosmetic composition in the form of a skin peel of claim 60 using the silk fibroin fragments of 
Regarding claims 61 and 62, which respectively includes in a list or requires the composition to further comprise hyaluronic acid, Gupta, claim 9 includes in a list hyaluronic acid and Example 6 explicitly includes this in its peel-off mask composition. 
It would have been obvious given these teachings to include hyaluronic acid, a known common and popular cosmetic ingredient, in the cosmetic compositions comprising the silk fibroin fragments of Tsubouchi based on further improving a known cosmetic composition of Tsubouchi by combining in its formulation an ingredient commonly added to the same, as taught by Gupta, and would have had a reasonable expectation of success given the excellent characteristics taught by Tsubouchi for its SFFs, pars 75 and 76, and the recognized use of hyaluronic acid in cosmetic compositions as taught and claimed by Gupta in its Example 6 and claim 9.

Response to Arguments
Applicant's arguments filed 6/30/21 have been fully considered but they are not persuasive. 
Applicant argues that Gupta does not make up for the alleged deficiencies of Tsubouchi, Altman and Wang for reasons applied to claim 46.  Accordingly, the response above also applies here.

3. 	Claims 52-54 are rejected under 35 U.S.C. 103(a) as being unpatentable over TSUBOUCHI (U.S. 2004/0219630; Pub. Dec. 30, 2004) in view of ALTMAN (U.S. 2004/0224406; Pub. Nov. 11, 2004), as evidenced by Rockwood et al., Nat Protoc. 2011 Sep 22 6(10), 40 pages, as applied above to claim 46, and further in view of WANG (Wang, Q., et al. Biomacromolecules (2012), 14; pp. 285-289).  
Tsubouchi and Altman in view of Rockwood are applied to claims 46, 56 and 58 above. 

Claims 52-54 independently depend from claim 46 and recite different ranges of polydispersity for the silk fibroin fragments, between about 1.5 and about 2.0 for claim 52, between about 1.5 and about 3.0 for claim 53, and between about 2.0 and about 2.5 for claim 54.
Tsubouchi in view of Altman as evidenced by Rockwood do not teach polydispersity of the silk proteins.
Wang reports on the effect of various dissolution systems on the MW of regenerated silk fibroin (title).  Wang teaches that the polydispersity of silk fibroin (between 1 and about 5), resulting from a variety of processing methods (including LiBr) is 1.6-2.1 for silk fibroin samples having molecular weights ranging closest to those instantly claimed, Table 1 data for Na2CO3 degumming, these polydispersity values falling within the range instantly claimed in claim 46, (p.287, right column, table 1).  It is noteworthy that even for higher molecular weights, Table 1 data for NaHCO3 degumming, the polydispersity values still fell in a very similar range, 1.8 to 2.3 with no clear trend between molecular weight and polydispersity.  Wang also teaches, page 286, in step (3) of 2.1.2, that the “prepared SF /inorganic solvents were dialyzed against deionized water for 3 days to remove inorganic ions,” further supporting Tsubouchi that via standard practices known and routinely practiced in the art the claimed levels of organic and inorganic impurities were routinely met.
Thus, the evidence of record indicates that silk proteins processed as those of Tsubouchi would have the claimed polydispersity, subject to differences in processing regimens and variations thereof known in the art as taught by Wang as well as Tsubouchi and Altman.  
Regarding claims 52-54, these ranges would have been obvious given Wang’s polydispersities ranging from 1.6-2.1 for silk fibroin samples having molecular weights ranging closest to those instantly claimed. 


4.	Claim 55 is rejected under 35 U.S.C. 103(a) as being unpatentable over TSUBOUCHI (U.S. 2004/0219630; Pub. Dec. 30, 2004) in view of ALTMAN (U.S. 2004/0224406; Pub. Nov. 11, 2004), as evidenced by Rockwood et al., Nat Protoc. 2011 Sep 22 6(10), 40 pages, as applied above to claim 46, and further in view of WANG (Wang, Q., et al. Biomacromolecules (2012), 14; pp. 285-289), as applied above to claims 52-54, and further in view of US Publication No. 20040191199, Nathalie Mougin, published 9/30/2004 (“Mougin”).
Claim 55 further limits the composition of claim 46 by claiming narrowing the polydispersity of the SFFs to between about 2.5 and 3.0.

Regarding claims 55, Tsubouchi teaches methods of preparing SFFs, but does not explicitly teach polydispersity, while Wang teaches polydispersities in the range of 1.6-2.1 for silk fibroin samples having molecular weights ranging closest to those instantly claimed, Table 1 data for Na2CO3 degumming, these polydispersity values falling close to the range instantly claimed in claim 55, (p.287, right column, table 1).
Regarding claim 55, Neither of Tsubouchi, Altman nor Wang teach the particular polydispersity range of claim 55, “wherein the silk fibroin fragments have a polydispersity between about 2.5 and about 3.0.”  As noted above, Wang teaches that the polydispersity of silk fibroin resulting from a variety of processing methods (including LiBr) is 1.6-2.1 for silk fibroin samples having molecular weights ranging closest to those instantly claimed, Table 1 data for Na2CO3 degumming on page 287, right column.  
It is noteworthy that even for higher molecular weights, Table 1 on page 287, left column, for data for NaHCO3 degumming, the polydispersity values still fell in a very similar range, 1.8 to 2.3 with no clear trend apparent in Wang Table 1 between molecular weight and polydispersity.  
Mougin teaches a cosmetic or dermatological composition comprising at least one gradient copolymer comprising at least two different monomers, displaying a mass polydispersity index (Ip) less than or equal to 2.5 and for example, additionally a low composition polydispersity (Abstract), which reads on the limitation “polydispersity between about 2.5 and about 3.0” of claim 55. 
Mougin is in the same field of art of cosmetic compositions taught in Tsubouchi, and it would have been obvious to use a known technique regarding polydispersity to improve similar cosmetic compositions.  As set forth above, Tsubouchi in view of Altman as evidenced by Rockwood make obvious claim 46.  In view of the teachings of Mougin one skilled in the art would recognize 2.5 as a suitable polydispersity for a polymer used in a cosmetic formulation/product, such as silk fibroin fragments that are taught by Tsubouchi for the same types of cosmetic compositions, and would have recognized a polymer having polydispersity less than or equal to 2.5 as an improvement over the combined teachings that include the lower polydispersities taught in Wang. Thus, one would recognize that preparing SFFs such .

Response to Arguments
Applicant's arguments filed 6/30/21 have been fully considered but they are not persuasive. 
Applicant first argues, page 10, that Mougin does not make up for the alleged deficiencies of Tsubouchi, Altman and Wang for reasons applied to claim 46.  Accordingly, the response above for claim 46 also applies here.
Applicant, pages 10-11, also argues that Mougin in non-analogous art because the compounds are obtained through non-analogous methods, so there would have been no reasonable expectation of success.   This is unpersuasive because it is the characteristics of the polydispersity range that are taught to be of interest and of value, and the level of skill in the art to obtain such desired polydispersity was high for the respective and relevant methods, including for spider fibroin.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 46, 56, 57, 61, 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 9 and 16 of U.S. Patent No. 9511012. Although the claims at issue are not identical, they are not patentably distinct from each other because:
1. The ‘012 claim 16, depending from claim 1 such that the silk fibroin-based protein fragments of ‘012 claim 1 have a narrower AWAMW, ranging from 45 kDa to 50 kDa, claim 1 having a narrower polydispersity of about 1.5 to about 3.0 (vs. instant claim 46 being unbounded as to polydispersity) anticipates as a species/subgenus the broader open (unclaimed) polydispersity of instant claim 46, and otherwise meets claim 46’s limitations, the ‘012 claim 1 and instant claim 46 both having substantially the same limitations regarding sericin and residuals and the same functional limitation.
2. The ‘012 claim 1’s substantially homogenous limitation renders obvious instant claim 56 when also considering the ‘012 claim 16.
3. The ‘012 claim 4’s aqueous solution limitation renders obvious instant claim 57
4. The ‘012 claim 7 inclusion of vitamin C renders obvious instant claim 61 when also considering the ‘012 claim 16.
5. The ‘012 claim 9 inclusion of hyaluronic acid renders obvious instant claims 61 and 62 when also considering the ‘012 claim 16.

Response to Arguments
Applicant’s arguments, see 11, filed 6/30/21, and more importantly substantial amendments to claim 46, with respect to the previously applied non-statutory double patenting rejections have been fully considered and are persuasive, except for the above rejection which has been modified.  Therefore, those not found above have been withdrawn.  

Art Made of Record
The prior art made of record and not currently relied upon is considered pertinent to applicant's disclosure.

Matsumoto et al., J. Phys. Chem. B 2006, 110, 21630-21638, teaches that the transition of silk fibroin to gel depends various processing variables - concentration of fibroin, pH, and temperature.

Conclusion
Claims 46 and 52-62 are rejected.  No claims are currently allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not normally be working on Wednesday-Friday and on Monday/Tuesday on alternating weeks, but will promptly answer messages upon his return to work.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658

/FRED H REYNOLDS/Primary Examiner, Art Unit 1658